Citation Nr: 0907696	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral weak feet prior to January 31, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral weak feet since January 31, 2008.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from October 1942 to November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
denied entitlement to an increased evaluation for bilateral 
weak feet.  This disability had been service connected as pes 
planus, and a 10 percent evaluation assigned effective from 
November 19, 1944.  In a March 2008 Decision Review Office 
(DRO) decision, a 30 percent evaluation was assigned 
effective from January 31, 2008.

The issues have been recharacterized to better reflect the 
Veteran's contentions.  He is not making a prohibited free-
standing claim for an earlier effective date; he is instead 
continuing to disagree with the denial of increased 
evaluation prior to January 31, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008 correspondence, the Veteran requested a 
formal hearing before a Veterans Law Judge at the RO (Travel 
Board).  On a VA Form 9, Appeal to Board of Veterans' 
Appeals, filed in November 2008 to perfect his appeal, 
however, the Veteran checked the box indicating he desired a 
hearing at the Board's offices in Washington, DC.  The RO 
then certified the appeal to the Board and forwarded the 
claims file for scheduling of a central office hearing.

The Veteran was notified that his requested hearing was to be 
held in Washington, DC, in April 2009.  In February 2009, the 
Veteran contacted the Board and stated that he had made an 
error, and had not intended to request a hearing in 
Washington.  He reiterated his initial request for a hearing 
before the Travel Board at the RO.

Because the Board may not proceed with an adjudication of the 
Veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

